Case 5:21-mj-00370-ESC Document1 Filed 03/31/21 Page 1 of 4

AO 442 (Rev. II/I() Arrest Warrant

 

UNITED STATES DISTRICT COUR

for the

Southern District of Texas

 

United States of America
v.

Yoslelky QUEZADA-Rivero Case No, _3:20-mig
1 tae
)
)
)

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate j

(name of person to be arrested) —Yosleiky QUEZADA-Rivero

who is accused of an offense or violation based on the following document filed with the c@

0 Indictment ( Superseding Indictment 0 Information

© Probation Violation Petition CG Supervised Release Violation Petition 0 Viold

This offense is briefly described as follows:
B USC 1324 Allen smuggling

CO
eee

O Superseding tl

F1p- 10997526

+

220060 fo Pi 3:97

pT s-0099°

udge without unnecessary delay

urt:

cf Complaint
tion Notice © Order of the Court

formation

LL

 

Date: 12/16/2020

City and state: _ Laredo, Texas

officer's signature

issuing}
Christopher dos sent U.S. Magistrate Judge

Printhd name and title

 

Return

 

This warrant was received on (date) _4

at (city and state) Ss AN

 

2:/ G* 20Z0 , and the person was arre

Date; 9°30-2D2) fp

 

sted on (dare) _ 3° BO+ 202}

 

alrrestin,

“Fhrnesinonerte

 

Printed name and title

offitess signature

cro\ at st

 

 

 
Case 5:21-mj-00370-ESC Document1 Filed 03/31/21 Page 2 of 4

soil Bsa at foxes
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS JAN 12 2021 BM
LAREDO DIVISION David J. Bradley, Clerk
Laredo Division

UNITED STATES OF AMERICA §
y :

. §
DAVID TREVINO § CRIMINAL NO.
AKA: DAVID TREVINO, JR. § S AS \- yyod$ 40
PASCUAL REYES-TREVINO §
AKA: PASCUAL REYES-RAMOS § L - 9 j = 0 1 0 3
YOSLEIKY QUEZADA-RIVERO §

AKA: YOSLEIKIS QUEZADA-RIVERO § ¥,
INDICTMENT ‘D. S
THE GRAND JURY CHARGES THAT: | -

COUNT ONE

On or about December 14, 2020, in the Southern District of Texas and elsewhere within

the jurisdiction of the Court, Defendants,
DAVID TREVINO
AKA: DAVID TREVINO, JR.,
PASCUAL REYES-TREVINO
AKA: PASCUAL REYES-RAMOS, and
YOSLEIKY QUEZADA-RIVERO
AKA: YOSLEIKIS QUEZADA-RIVERO,
did knowingly conspire and agree with each other and with other persons known and unknown to
the grand jurors, to transport and move and attempt to transport and move within the United States
by means of transportation and otherwise, an alien who had come to, entered, and remained in the
United States in violation of law, in furtherance of such violation, in violation of Title 8, United
States Code, Section 1324 (a)(1)(A)(ii) and (v)(1).
COUNT TWO

On or about December 14, 2020, in the Southern District.of Texas and elsewhere within

the jurisdiction of the Court, Defendants,
Case 5:21-mj-00370-ESC Document 1 Filed 03/31/21 Page 3 of 4

DAVID TREVINO
AKA: DAVID TREVINO, JR.,
PASCUAL REYES-TREVINO
AKA: PASCUAL REYES-RAMOS, and
YOSLEIKY QUEZADA-RIVERO
AKA: YOSLEIKIS QUEZADA-RIVERO
did knowingly conspire and agree with each other and with other persons known and unknown to
the grand jurors, to conceal, harbor and shield from detection, and attempt to conceal, harbor and
shield from detection, in any place, including any building and any means of transportation, an
alien who had come to, entered, and remained in the United States in violation of law, in violation
of Title 8, United States Code, Section 1324{a)(1)(A)(iii) and (v){I).
COUNT THREE
On or about December 14, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants,

DAVID TREVINO
AKA: DAVID TREVINO, JR.,

knowing and in reckless disregard of the fact that JOSE CATALINO CAMPECHANO-ALEJO,
was an alien who had come to, entered, and remained in the United States in violation of law, did
transport and move and attempt to transport and move such alien, within the United States, by
means of transportation and otherwise, in furtherance of such violation of law, for the purpose of
commercial advantage and private financial gain, in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(GiD.
COUNT FOUR

On or about December 14, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants,

DAVID TREVINO
AKA: DAVID TREVINO, JR.,
Case 5:21-mj-00370-ESC Document1 Filed 03/31/21 Page 4 of 4

knowing and in reckless disregard of the fact that ABEL CAMARGO-MARTINEZ, was an alien
who had come to, entered, and remained in the United States in violation of law, did transport and
move and attempt to transport and move such alien, within the United States, by means of
transportation and otherwise, in furtherance of such violation of law, for the purpose of commercial
advantage and private financial gain, in violation of Title 8, United States Code, Section
1324(a)(1)(A)Gi).

COUNT FIVE

On or about December 14, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, Defendants,

PASCUAL REYES-TREVINO
AKA: PASCUAL REYES-RAMOS,

knowing and in reckless disregard of the fact that GLENDA PINEDA-ROSALES, was an alien
who had come to, entered, and remained in the United States in violation of law, did conceal,
harbor and shield from detection, and attempt to conceal, harbor and shield from detection, such
alien, in any place, including any building and any means of transportation, for the purpose of
commercial advantage and private financial gain, in violation of Title 8, United States Code,

Section 1324(a)(1)(A)(iii).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

RYAN K. PATRICK
UNITED STATES ATTORNEY

Brian Bajew
Assistant United States Attorney

 
